FILED
                            NOT FOR PUBLICATION
                                                                           MAR 27 2018

                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

DANIEL BAUTISTA-LOPEZ,                          No. 15-71402

              Petitioner,                       Agency No. A079-143-798

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III,
Attorney General

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted March 9, 2018
                              Pasadena, California

Before:      GOULD and MURGUIA, Circuit Judges, and ZOUHARY,** District
             Judge.



      Daniel Bautista-Lopez, a Mexican native, petitions for review of the Board of


      *      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **    The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
Immigration Appeals (BIA) order dismissing his appeal of the denial of his

application for withholding of removal and protection under the Convention Against

Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252(a)(1) and review the

agency’s factual findings for substantial evidence. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We grant in part and deny in part the petition for review.

1.     Because the BIA relied on the IJ’s analysis of Bautista-Lopez’s credibility, “we

look to the IJ’s oral decision as a guide to what lay behind the BIA’s conclusion.”

Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008) (citation omitted). Under the

applicable REAL ID Act standard, the IJ must consider the totality of the

circumstances and provide “‘a specific cogent reason’ for the adverse credibility

finding.” Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002) (citation omitted); see also

8 U.S.C. § 1158(b)(1)(B)(iii). Here, the IJ found Bautista-Lopez was not credible

based on material discrepancies between his I-589 application and his hearing

testimony.

       In his I-589 application, Bautista-Lopez succinctly stated that he was kidnaped

by locals, sold to the cartel, and beaten severely for three weeks because he refused

to assist with the cartel’s drug smuggling operations. However, he did not mention

that his captors used bolt cutters to sever one toe and split open another, as he testified

during the hearing. Nor did he mention the “crippled man” who tried to help him or


                                            2
his family’s efforts to secure his ransom—both prominent features of his hearing

testimony. Bautista-Lopez explained that he did not mention these details earlier

because he “forgot,” which the IJ found “suspicious.” The IJ also skeptically noted

Bautista-Lopez’s testimony that when he returned to the United States, he sought

medical attention for a cut on his hand, but not his severed toe.

      On appeal, the BIA concluded that these omissions and inconsistencies “were

not minor, collateral details, but instead went to the core of his alleged fear of

returning to Mexico.” We agree. Thus, substantial evidence supports the IJ’s adverse

credibility determination and the BIA’s denial of withholding of removal.

2.    The next issue is the application for CAT protection. The evidence included the

Mexico 2013 Human Rights Report (Mexico Report), which was admitted without

objection. To demonstrate eligibility for CAT relief, “an alien must show that it is

‘more likely than not’ that a government official or person acting in an official

capacity would torture him or aid or acquiesce in his torture by others.” Wakkary v.

Holder, 558 F.3d 1049, 1067–68 (9th Cir. 2009) (quoting Kamalthas v. INS, 251 F.3d

1279, 1283 (9th Cir. 2001)); see also 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). The

IJ is required to consider “all evidence relevant to the possibility of future torture.”

8 C.F.R. § 1208.16(c)(3). “Even if the IJ correctly concluded that [the petitioner’s]

testimony, by itself, was insufficient to meet his burden under CAT, this conclusion


                                           3
would not be dispositive because a CAT applicant may satisfy his burden with

evidence of country conditions alone.” Aguilar-Ramos v. Holder, 594 F.3d 701, 705

(9th Cir. 2010) (citing Kamalthas, 251 F.3d at 1284).

      The IJ failed to address the Mexico Report in ruling on the CAT claim.

Respondent contends this was not error because though the IJ must consider all

relevant evidence, he or she is not required to “discuss each piece of evidence

submitted.” Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011) (emphasis added).

Instead, “general language that the agency ‘considered all the evidence before [it]’ is

sufficient.” Garcia v. Holder, 749 F.3d 785, 791–92 (9th Cir. 2014) (“To say that

there is ‘no evidence in the record’ clearly implies that the BIA has looked at all of the

evidence in the record.”).

      But the IJ and BIA opinions in this case included no such “catch all” language.

Therefore, we grant the petition for review of this claim and remand for consideration

in the first instance of the CAT claim in light of the Mexico Report. See Aguilar-

Ramos, 594 F.3d at 705 (“Because the BIA failed to reconsider the Country Report

at all, the proper course of action is to remand with instructions that the BIA consider

[Petitioner’s] CAT claim in light of the Country Report.”); see also INS v. Orlando

Ventura, 537 U.S. 12, 16 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED IN PART, DENIED IN PART,


                                            4
AND REMANDED.




                5